PER CURIAM.
Upon the foregoing special findings of fact, which axe made part of the judgment herein, the court decides as a conclusion of law that the plaintiff is not entitled to recover, and the petition is therefore dismissed. Judgment is rendered against the plaintiff for the cost of printing the record herein; the amount thereof to be ascertained and collected by the clerk, according to law.
See Phi Gamma Delta Club v. United States, 5 F. Supp. 140, 78 Ct. Cl., -; Union League Club v. United States, 4 F. Supp. 929, 78 Ct. Cl. -; Quinnipiack Club v. United States, 4 F. Supp. 996, 78 Ct. Cl. -; University Club, City of Washington, D. C., v. United States (Ct. Cl.) 6 F. Supp. 129, decided March 5, 1934.